Illinois Official Reports

                                       Appellate Court



             In re Application of the County Treasurer & ex officio County Collector,
                                     2015 IL App (1st) 133693



Appellate Court           In re APPLICATION OF THE COUNTY TREASURER AND
Caption                   ex officio COUNTY COLLECTOR OF COOK COUNTY ILLINOIS,
                          for Order and Judgment of Sale Against Real Estate Returned
                          Delinquent for the Nonpayment of General Taxes for the Year 2007
                          and Prior Years (TCF Bank, and Jose and Minerva Negron,
                          Petitioners-Appellants v. Community Partners, LLC and FNA
                          Cardinal 09, LLC, Respondents-Appellees).



District & No.            First District, Third Division
                          Docket No. 1-13-3693



Filed                     May 13, 2015



Decision Under            Appeal from the Circuit Court of Cook County, No. 2011-
Review                    COTD-4316; the Hon. Robert W. Bertucci, Judge, presiding.



Judgment                  Affirmed.



Counsel on                John W. Stanko, Jr., of Flamm Teibloom & Stanko, Ltd., of Chicago,
Appeal                    for appellants.

                          Terry J. Carter and Eric H. Wudtke, both of Carter Legal Group, P.C.,
                          of Chicago, for appellees.
     Panel                    JUSTICE HYMAN delivered the judgment of the court, with opinion.
                              Presiding Justice Pucinski and Justice Lavin concurred in the
                              judgment and opinion.


                                               OPINION

¶1         The circuit court of Cook County granted Community Partners, LLC, a tax deed to
       property owned and occupied by Jose and Minerva Negron. (FNA Cardinal 09, LLC, had
       obtained a certificate of purchase and assigned it to Community Partners.) Despite FNA’s
       attempts at service, the Negrons never received notice of the tax deed proceeding, and they,
       along with TCF National Bank, which held a mortgage on the property and was served with
       notice, filed a petition to vacate the order under section 2-1401 of the Code of Civil Procedure
       (Code) (735 ILCS 5/2-1401 (West 2012)). The petition alleged the tax deed was procured
       through fraud under section 22-45 of the Property Tax Code (35 ILCS 200/22-45 (West
       2012)), constituted a taking in violation of their constitutional rights to due process under
       article IX, section 8, of the Illinois Constitution (Ill. Const. 1970, art. IX, § 8), and was an
       illegal eviction under the forcible entry and detainer provisions of the Code (735 ILCS 5/9-101
       to 9-321 (West 2012)). FNA and Community Partners filed a motion to dismiss the petition to
       vacate, which the trial court granted. The Negrons and TCF contend the trial court erred in
       finding that the tax deed was not procured through fraud because the court would not have
       issued the tax deed if it had known that: (i) the Negrons were living in the house and had not
       been personally served with notice that the property had been sold for delinquent taxes; and (ii)
       TCF Bank was served notice at a branch in Chicago, which was not the address listed in the
       mortgage documents. The appellants also contend that because they were not personally
       served notice of the tax deed proceeding, the order granting a tax deed violated their due
       process rights under the Illinois and United States Constitutions.
¶2         We affirm. The trial court did not err in dismissing the section 2-1401 petition, because no
       grounds existed for a fraud finding as nothing in the record suggests Community Partners acted
       with the intent to deceive the appellants. Moreover, the trial judge stated that when he entered
       the order granting the tax deed, he knew the Negrons were living in the house and had not been
       personally served with notice of the tax sale. FNA also did not violate the Negrons’ due
       process rights because, although they were not personally served, the notice was reasonably
       calculated, under the circumstances, to apprise them of the tax deed proceeding and afforded
       them an opportunity to present their objections.

¶3                                        BACKGROUND
¶4         In 1990, Jose and Minerva Negron purchased a single-family home at 6434 S. Sacramento
       Avenue, Chicago. The Negrons executed two notes and mortgages in favor of TCF National
       Bank–one in 2004 and one in 2007. Both mortgages were recorded with the Cook County
       recorder of deeds. The Negrons resided in this home.
¶5         On July 20, 2009, Elm Limited, LLC, purchased the delinquent 2007 general real estate
       taxes on the property in the amount of $825.49 and was issued a certificate of purchase. On
       March 1, 2011, Elm Limited, LLC, assigned the certificate of purchase to FNA Cardinal 09,


                                                   -2-
       LLC. On December 13, 2011, FNA filed a petition for a tax deed and extended the period of
       redemption to June 8, 2012. Thus, the notices to the owner and interested parties required by
       sections 22-10, 22-15, and 22-25 of the Property Tax Code (35 ILCS 200/22-10, 22-15, 22-25
       (West 2012)) had to be filed between December 8, 2011 and March 8, 2012, which is referred
       to as the “notice serving period.”
¶6         FNA conducted a LexisNexis Accurint database search that revealed a current address for
       the Negrons at 4820 S. Keeler Avenue, Chicago. Thus, FNA directed the clerk of the circuit
       court to send the take notice under section 22-25 of the Property Tax Code (35 ILCS 200/22-25
       (West 2012)) by certified mail to the Keeler Avenue address. Certified mail service was
       attempted on December 21, 2011, but the mailings were returned as unclaimed. The sheriff
       also sent the notice to Jose and Minerva Negron by certified mail to the Keeler address. The
       postal carrier unsuccessfully attempted delivery on four occasions–January 24, 2012, January
       29, 2012, February 9, 2012, and February 23, 2012. The certified mail envelope for the first
       three attempts of service states, “Notify sender of new address 6434 S. Sacramento Ave.,
       Chicago, IL 60629.”
¶7         FNA directed the clerk of the court to deliver the tax notices by certified mail to Jose and
       Minerva Negron at the Sacramento Avenue address. A postal carrier attempted to deliver the
       certified mailings at that address on December 20, 2011, December 28, 2011, and January 7,
       2012. Those mailing were returned to the sender unclaimed. FNA also directed the clerk to
       send a take notice by certified mail to the general occupant of the house at the Sacramento
       Avenue address. The postal carrier attempted to deliver that take notice on the occupant on
       December 20, 2011, December 28, 2011, and January 7, 2012, but it was returned to sender as
       unclaimed.
¶8         On December 16, 2011, FNA delivered take notices to the Cook County sheriff to be
       personally served under section 22-15 of the Property Tax Code (35 ILCS 200/22-15 (West
       2012)). On January 7, 2012, the sheriff attempted to personally serve notice on Jose Negron
       and Minerva Negron individually at the Sacramento Avenue address, but service was not
       obtained and the affidavits of service indicate “no contact” with either party. The sheriff again
       attempted personal service on the Negrons at the Sacramento Avenue address on March 7,
       2012, but was not successful. On both affidavits, the sheriff indicated that the house was
       vacant, as the reason why service was unsuccessful. The sheriff then sent the take notice
       individually to Jose and Minerva Negron at the Sacramento Avenue address on January 12,
       2012, January 16, 2012, January 26, 2012, February 23, 2012, February 28, 2012, and March 8,
       2012.
¶9         FNA also directed the sheriff to personally serve the Negrons with the take notice at the
       Keeler Avenue address. The sheriff attempted service on January 7, 2012, but service was not
       obtained and “no contact” was noted on both affidavits of service. The sheriff also
       unsuccessfully attempted personal service on Jose Negron on March 4, 2012, and on Minerva
       Negron on March 7, 2012, at the Keeler address. The sheriff indicated “no contact” on both
       affidavits of service as the reason why service was not successful.
¶ 10       FNA also directed the sheriff to personally serve a take notice on the “general occupant” at
       the Sacramento Avenue address, and the sheriff attempted service on January 7, 2012, and
       March 7, 2012, but was unsuccessful. The sheriff indicated “vacant hse” on the affidavit. The
       sheriff also sent the take notice by certified mail to the general occupant of the property. The
       postal carrier attempted to deliver the notice six times, on January 13, 2012, January 18, 2012,

                                                   -3-
       January 23, 2012, February 23, 2012, February 28, 2012, and March 8, 2012, but each time the
       notice went unclaimed. Thus, although FNA, through the sheriff, twice attempted to serve the
       Negrons at the Sacramento Avenue address and the Keeler address, the Negrons were never
       personally served with notice, nor was there evidence that they were served notice by certified
       mail.
¶ 11        FNA published notice of the tax sale in the Chicago Daily Law Bulletin on February 27,
       2012, February 28, 2012, and February 29, 2012.
¶ 12        On December 28, 2011, the sheriff served notice on TCF National Bank at a branch located
       at 29 E. Madison Street, Chicago, by serving Breanna Foster, who was authorized to accept
       service on the bank’s behalf. (The appellees acknowledge the loan documents provided for
       service to be made at TCF’s consumer lending department in Lombard, Illinois, but they
       contend that Illinois law does not require service on a corporation at the location listed on a
       mortgage or other document.)
¶ 13        The property was not redeemed from the tax sale, and on June 26, 2012, FNA filed its
       application for an order directing the county clerk to issue a tax deed. On August 15, 2012,
       FNA conducted an ex parte prove-up hearing. At that hearing Audrey Myers, counsel for FNA,
       stated, in part, that “the notices sent pursuant to section 22-10 of the Property Tax Code were
       served to all interested parties in this case.” The trial judge took the matter under advisement.
¶ 14        After the hearing, FNA assigned its ownership interest in the certificate of purchase to
       Community Partners, LLC. On October 26, 2012, the circuit court entered an order substituting
       Community Partners as the petitioner in the tax deed and entered an order directing the county
       clerk to issue a tax deed to Community Partners. The tax deed was recorded with the Cook
       County recorder of deeds, and on December 19, 2012, Community Partners evicted the
       Negrons from the property.
¶ 15        On July 23, 2013, TCF Bank and Minerva Negron filed an amended petition under section
       2-1401 of the Code (735 ILCS 5/2-1401 (West 2012)) to vacate, alleging the tax deed was
       procured through fraud or deception because: (i) FNA’s attorney erroneously told the court
       that all interested parties had been served even though the Negrons never received service, and
       (ii) FNA served notice on TCF Bank at a branch in Chicago rather than in Lombard, Illinois,
       which was the address for service provided for in the mortgage documents. The petition also
       alleged the order granting a tax deed constituted a taking without notice that violated the
       Negrons’ rights to due process under the Illinois Constitution (Ill. Const. 1970, art. IX, § 8),
       and that Community Partners violated the Forcible Entry and Detainer Act (735 ILCS 5/9-101
       to 9-321 (West 2012)) by illegally evicting the Negrons from the house. (Jose Negron was later
       added as a party to the petition.)
¶ 16        FNA and Community Partners filed a joint motion to dismiss the petition under section
       2-619 of the Code (735 ILCS 5/2-619 (West 2012)), which the trial court granted with
       prejudice. The court rejected the fraud argument, finding that at the prove-up hearing he took
       Myers’ statement that all interested parties were served to mean that FNA had sent the proper
       notices and had directed the sheriff to serve all interested parties during the notice serving
       period, not that all interested parties had been actually served. The judge stated that in
       preparing for the prove-up hearing he would have checked the electronic court file to
       determine whether service was made during the notice serving period and thus would have
       known that, although FNA properly attempted to serve the Negrons, they did not actually
       receive service. The court agreed with the petitioners that fraud is broadly defined in tax deed

                                                   -4-
       proceedings to include a failure to disclose facts that, if the trial court had known, may have
       resulted in a different decision. The court found, however, that in “recalling *** the facts ***
       the court relied on back then[,] the court does not believe there was fraud.”
¶ 17       The court also rejected the argument that FNA’s service on TCF Bank in Chicago rather
       than at the address listed on the mortgage was not proper and found that with regard to
       attempted service on the Negrons, “due process was complied with” given the two attempts by
       the sheriff, the numerous mailings, and the certified mailings that went unclaimed, which
       created a presumption that the notice required under the Property Tax Code was received.
       Appellants’ motion to reconsider was denied.

¶ 18                                           ANALYSIS
¶ 19       As a preliminary matter, we note that appellants’ brief does not contain an appendix with a
       copy of the judgment appealed from, findings of fact or memorandum opinions issued by the
       circuit court, relevant pleadings, or a complete table of contents of the record on appeal as
       required by Illinois Supreme Court Rule 341(h)(9) (eff. Feb. 6, 2013) and Illinois Supreme
       Court Rule 342(a) (eff. Jan. 1, 2005). Supreme court rules are not mere suggestions; they are
       rules to be followed. In re Marriage of Hluska, 2011 IL App (1st) 092636, ¶ 57. “Where an
       appellant’s brief fails to comply with supreme court rules, this court has the inherent authority
       to dismiss the appeal.” Epstein v. Galuska, 362 Ill. App. 3d 36, 42 (2005). In addition, this
       court may strike an appellant’s brief for noncompliance with Rule 341. See People v. Thomas,
       364 Ill. App. 3d 91, 97 (2006). We note, however, that striking a brief or dismissing an appeal
       for failure to comply with supreme court rules is a harsh sanction. In re Detention of Powell,
       217 Ill. 2d 123, 132 (2005). Thus, we will consider the merits of this appeal based on the brief
       presented, but we caution appellants’ counsel to be more diligent in complying with the rules
       of our supreme court in the future.

¶ 20                                            A. Fraud
¶ 21       A section 2-619 motion to dismiss admits the legal sufficiency of the complaint and raises
       defects, defenses, or other affirmative matters that appear on the face of the complaint or are
       established by external submissions that act to defeat the claim. Krilich v. American National
       Bank & Trust Co. of Chicago, 334 Ill. App. 3d 563, 570 (2002). Affirmative matter “refers to
       something in the nature of a defense that negates the cause of action completely or refutes
       crucial conclusions of law or conclusions of material fact contained in or inferred from the
       complaint.” In re Estate of Schlenker, 209 Ill. 2d 456, 461 (2004). “The question on appeal is
       whether the existence of a genuine issue of material fact should have precluded the dismissal
       or, absent such an issue of fact, whether dismissal is proper as a matter of law.” (Internal
       quotation marks omitted.) Krilich, 334 Ill. App. 3d at 570. Our review of a dismissal under
       section 2-619 of the Code is de novo. Id. at 569.
¶ 22       Once the circuit court has issued a tax deed, under the Property Tax Code (35 ILCS
       200/1-1 et seq. (West 2012)), it is incontestable except by direct appeal from the order
       directing the entry of the tax deed or by a section 2-1401 petition. 35 ILCS 200/22-45 (West
       2012). Section 2-1401 provides that “[r]elief from final orders and judgments, after 30 days
       from the entry thereof, may be had upon petition as provided in this Section.” 735 ILCS
       5/2-1401(a) (West 2012). The party seeking to have the tax deed set aside bears the burden of
       proving the invalidity of the tax deed. Exline v. Weldon, 57 Ill. 2d 105, 111 (1974). Relief

                                                   -5-
       under section 2-1401 is predicated on proof, by a preponderance of the evidence, of a defense
       or claim that would have precluded entry of judgment in the original action and diligence in
       both discovering the defense or claim and presenting the petition. People v. Vincent, 226 Ill. 2d
       1, 7-8 (2007). A petition failing either legal or factual sufficiency should be dismissed. Id. at 8.
       Thus, taking as true its allegations, a petition will be dismissed if “it does not state a
       meritorious defense or diligence under section 2-1401 case law.” Id. Like a complaint, the
       petition may be challenged by a motion to dismiss for failure to state a cause of action or if, on
       its face, it shows the petitioner is not entitled to relief. Id.
¶ 23        Section 22-45(3) of the Property Tax Code permits a section 2-1401 collateral attack on the
       issuance of a tax deed where there is “proof by clear and convincing evidence that the tax deed
       was had been procured by fraud or deception by the tax purchaser or his or her assignee.” 35
       ILCS 200/22-45(3) (West 2012). Generally, fraud in a tax deed proceeding has been defined as
       “ ‘a wrongful intent–an act calculated to deceive.’ ” In re Application of the County Treasurer,
       92 Ill. 2d 400, 405 (1982) (quoting Dahlke v. Hawthorne, Lane & Co., 36 Ill. 2d 241, 245
       (1966)). More recently, however, the appellate court has more broadly defined fraud in tax
       deed proceedings to include “[t]he failure to inform the court of any facts that might change the
       court’s ruling can amount to fraud for purposes of vacating tax deeds.” In re Application of the
       County Treasurer, 347 Ill. App. 3d 769, 781 (2004) (HomeSide Lending, Inc. v. Midwest Real
       Estate Investment Co.). In HomeSide, the court noted that because tax deed proceedings
       involve the government in taking the property of private owners of real estate, “[d]ue process
       concerns demand a special interpretation of the fraud requirement of section 22-45(3).” Id. at
       780. In dismissing the appellants’ section 2-1401 petition, the trial court acknowledged this
       broader standard, stating “I agree that fraud is certainly very broad in these proceedings. ***
       [If] there are facts that if the court had known, the court may have entered a different decision.
       It doesn’t have to be intentional on the party’s part ***.”
¶ 24        The appellants primarily rely on HomeSide to support their argument that the trial court
       erred in dismissing their section 2-1401 petition. In HomeSide, the homeowner’s husband, who
       was listed on the mortgage but did not receive notice of the tax deed proceeding, filed a section
       2-1401 petition to set aside the tax deed alleging, in part, that the tax purchaser procured the tax
       deed by fraud under section 22-45(3) of the Property Tax Code. The petitioner contended the
       tax purchaser falsely or erroneously represented to the trial court that all of the notices required
       by law had been given, that all of the occupants of the subject property had already been
       served, and that it was entitled to the issuance of a tax deed, and failed to inform the trial court
       that the petitioner, who had a potential interest as a probable occupant of the property, had not
       been served with notice. HomeSide, 347 Ill. App. 3d at 773. The trial court denied the petition
       finding, in part, that the petitioners failed to prove fraud within the meaning of section 22-45(3)
       of the Property Tax Code. Id. at 774. In reversing, the appellate court found that whether the
       tax purchaser’s failure to inform the trial court of the homeowner’s husband’s interest was
       deliberate or an oversight, it amounted to fraud because the trial court’s ruling might have been
       different had it known of that interest. Id. at 781.
¶ 25        Appellants contend that as in HomeSide, the tax purchaser engaged in fraud when its
       attorney, Audrey Myers, told the trial court at the ex parte prove-up hearing that “notices sent
       pursuant to section 22-10 of the Property Tax Code were served to all interested parties.”
       Appellants assert that although notices were sent, they were never, in fact, served on the
       Negrons, who, despite FNA’s efforts, never actually received notice. Appellants contend,


                                                    -6-
       therefore, that regardless of whether attorney Myers intentionally made a false statement to the
       trial court, her statement, like the lawyer’s statement in HomeSide, amounted to fraud and,
       thus, the trial court erred in dismissing their section 2-1401 petition. Further, appellants assert
       that FNA submitted several documents to the trial judge falsely stating that the house was
       vacant, when, in fact, the Negrons were living there at that time. Appellants contend that if the
       trial court had known at the prove-up hearing that neither of those statements was accurate, it
       likely would not have issued a tax deed.
¶ 26        Although this case is factually similar to HomeSide, an important distinction calls for a
       different result. At the hearing on petitioners’ section 2-1401 petition, the trial judge stated
       when he entered the order directing the county clerk to issue a tax deed to Community Partners
       he knew that FNA had attempted to personally serve the Negrons by certified mail, sheriff’s
       service, and regular mail, but had not been able to actually serve them. Specifically, the trial
       judge stated, “I did not believe [attorney Myers’s statement] to mean that parties were actually
       served.” Then, in discussing his procedures in tax deed proceedings, the judge stated:
                “I check the sheriff’s returns [to] see how many times they went out ***. I check
                certified mail. *** [I]n this case, you know, at least two attempts were made in the
                notice serving period to personally serve the Negrons and repeated certified mails by
                clerks and sheriffs [that] were unclaimed by them. So[,] it’s not as if I took that to mean
                that they were actually served. So[,] the court wasn’t buffaloed and I don’t think that
                was the purpose of it, either. Because it didn’t say, you know, we served everybody and
                let me recite to you that they were served on so and so date.”
¶ 27        In short, the trial judge stated that he had prepped for the prove-up hearing and recalled the
       facts he relied on at that hearing in deciding to issue a tax deed, and he did not think there was
       fraud, even in the broad sense. Thus, because appellants have not raised any issues the trial
       court was not aware of at the time it entered the order for a tax deed, no grounds exist for
       finding that those facts might change the court’s rulings and thus, no fraud.
¶ 28        In their section 2-1401 petition, appellants also contend FNA fraudulently failed to
       disclose to the trial court that they served TCF National Bank at a branch in Chicago rather
       than at TCF’s consumer lending department in Lombard, Illinois, which is the address listed on
       the mortgage documents. We again disagree. Section 2-204 of the Code of Civil Procedure
       provides that a “private corporation may be served *** by leaving a copy of the process with
       its registered agent or any officer or agent of the corporation found anywhere in the State.” 735
       ILCS 5/2-204 (West 2012). Nothing in the Code of Civil Procedure or the Property Tax Code
       mandates that a lender be served notice at a location listed on a mortgage document. FNA
       served Breanna Foster, who was authorized to accept service on the bank’s behalf. Thus, even
       if the trial court had known that TCF had been served in Chicago rather than at the address
       listed on the mortgage, it likely would not have changed the trial court’s decision to issue the
       tax deed.

¶ 29                                         B. Due Process
¶ 30       Next, appellants contend they were deprived of their interest in the property without due
       process of law under the fourteenth amendment to the United States Constitution (U.S. Const.,
       amend. XIV) and article IX, section 8, of the Illinois Constitution (Ill. Const. 1970, art. IX,
       § 8), because they never received notice of the tax sale or the tax deed petition. They assert that
       interested parties whose names and addresses can be ascertained from the public record must

                                                    -7-
       receive notice of the proceedings that may deprive them of their property interest and that
       because they were not served notice the trial court erred in dismissing their section 2-1401
       petition.
¶ 31        The Property Tax Code contains specific methods of notice to which a tax purchaser must
       adhere to obtain a tax deed. After a tax sale, the tax purchaser must deliver a notice to the
       county clerk to be given to the party in whose name the taxes were last assessed. 35 ILCS
       200/22-5 (West 2012). This notice must be delivered to the county clerk within 5 months after
       the tax sale, and the county clerk must mail the notice within 10 days of receipt by registered or
       certified mail. Id. This section 22-5 “take notice” advises a party that his property has been sold
       for delinquent taxes, that redemption can be made until a specified date, and that a petition for
       tax deed will be filed by the tax purchaser if redemption is not made. Id.
¶ 32        The tax purchaser must send a second take notice to the owner, occupants, and interested
       parties not less than three months or more than five months before the expiration of the period
       of redemption. 35 ILCS 200/22-10 (West 2012). This section 22-10 take notice must give
       notice of the sale and the date of expiration of the period of redemption. 35 ILCS 200/22-10
       (West 2012).
¶ 33        Service of the take notice may be made in one of three ways: (i) personally by the sheriff;
       (ii) by registered or certified mail with return receipt requested; and (iii) by three publications
       in a local newspaper. 35 ILCS 200/22-15, 22-20, 22-25 (West 2012). Also, within the time
       period for the second take notice (within five months but not less than three months before the
       redemption period expires), the tax purchaser may file a petition in the trial court requesting an
       order directing the county clerk to issue a tax deed to the subject property. In re Application of
       the County Collector, 225 Ill. 2d 208, 212 (2007) (Lowe). The tax purchaser will receive an
       order issuing a tax deed if the subject property is not redeemed and if the purchaser proves to
       the trial court that he or she strictly complied with the notice provisions in sections 22-10
       through 22-25 of the Property Tax Code (35 ILCS 200/22-10 to 22-25 (West 2012)). Lowe,
       225 Ill. 2d at 213.
¶ 34        Of relevance here is section 22-15 of the Property Tax Code. Appellants contend FNA
       violated their due process rights in serving the section 22-15 notice, because they never
       actually received notice of the tax sale. Section 22-15 provides, in relevant part:
                “The purchaser or his or her assignee shall give the notice required by Section 22-10 by
                causing it to be published in a newspaper as set forth in Section 22-20. In addition, the
                notice shall be served by a sheriff *** of the county in which the property, or any part
                thereof, is located *** upon owners who reside on any part of the property sold by
                leaving a copy of the notice with those owners personally.
                                                      ***
                    If any owner or party interested, upon diligent inquiry and effort cannot be found or
                served with notice in the county, then the person making the service shall cause a copy
                of the notice to be sent by registered or certified mail, return receipt requested, to that
                party at his or her residence, if ascertainable.” 35 ILCS 200/22-15 (West 2012).
¶ 35        Contrary to appellants’ contention, however, due process does not require actual notice
       before the government may take an owner’s property. See, e.g., Jones v. Flowers, 547 U.S.
       220, 226 (2006). Instead, notice must be “ ‘reasonably calculated, under all the circumstances,
       to apprise interested parties of the pendency of the action and afford them an opportunity to


                                                    -8-
       present their objections.’ ” Id. (quoting Mullane v. Central Hanover Bank & Trust Co., 339
       U.S. 306, 314 (1950)). In Jones, before the property owner’s taxes were sold, the Arkansas
       Commissioner of State Lands (Commissioner) tried to notify the owner of the tax delinquency
       and his right to redeem by sending a certified letter to the owner of the property. Jones, 547
       U.S. at 223. The certified letter was returned to the Commissioner as “unclaimed.” (Internal
       quotation marks omitted.) Id. at 224. More than two years later, the Commissioner mailed
       another certified letter to the owner in an attempt to notify him that his house would be sold if
       he did not redeem his taxes. Id. The taxes were not redeemed, and the property was sold. Id.
       The Supreme Court held that that the Commissioner’s efforts to notify the property owner of
       the tax sale did not satisfy due process. Id. at 229. The Court stated that it did not “think that a
       person who actually desired to inform a real property owner of an impending tax sale of a
       house he owns would do nothing when a certified letter sent to the owner is returned
       unclaimed.” Id. The Court held that on receiving the returned form suggesting that Jones had
       not received notice that his property had been sold, the “State should have taken additional
       reasonable steps to notify Jones, if practicable to do so.” Id. at 234. The Court then listed
       several reasonable steps the State could have taken, including sending the notice by regular
       mail so that a signature was not required or addressing the mail to occupant. Id. at 235.
¶ 36       Our supreme court’s decision in Lowe, which reconsidered what constitutes “adequate
       notice” in a pending tax sale on remand from the United States Supreme Court in light of
       Jones, illustrates the type of effort a tax purchaser must make to satisfy due process
       requirements. In Lowe, Mary Lowe purchased her home in Chicago in 1977. Lowe, 225 Ill. 2d
       at 211. In 1993, she quitclaimed the property to herself and William Austin, who died the next
       year. Id. Taxes were paid on the home until 1992, when the assessment for 1991 became
       delinquent. Id. At a tax sale in 1993, the tax purchaser, Apex Tax Investments, Inc., acquired
       the property for $347.61, representing the past due taxes, interest, penalties, and fees. Id. at
       213. On October 5, 1995, Apex filed a petition for a tax deed to the property. The redemption
       period expired on February 21, 1996, and when the taxes were not redeemed, Apex proceeded
       to an ex parte hearing. Id. at 214. At that hearing, Apex’s attorney testified to the steps Apex
       took to comply with the statutory notice provisions in sections 22-10 through 22-25 of the
       Property Tax Code. Apex performed a tract search, which indicated Mary Lowe and William
       Austin owned the property. Apex directed the sheriff to personally serve notice of the sale on
       Lowe, Austin, and “ ‘occupant’ ” at the subject property. In the returns of service, the sheriff
       indicated “ ‘[h]ouse vacant per neighbors’ ” and “ ‘MOVED.’ ” Id. The sheriff also sent a copy
       of the notice by certified mail to Lowe, Austin, and “occupant” at the property address, which
       were returned to the sheriff and stamped, “ ‘return to sender.’ ” Id. at 215. The returned
       envelope addressed to Austin included a handwritten notation “ ‘deceased,’ ” and the
       envelopes addressed to Lowe and to “ ‘occupant’ ” included the handwritten notation
       “ ‘[p]erson is [h]ospitalized.’ ” Id. at 214-15.
¶ 37       In addition to the attempts to directly notify Lowe and Austin, Apex personally served
       notice on a bank holding a recorded mortgage on the property and successfully mailed a copy
       of that notice to the law firm that had prepared the 1993 quitclaim deed. Id. at 215-16. Apex
       officials also testified that the company had attempted to locate current addresses for both
       Lowe and Austin by checking city and suburban phone books, as well as voter registration
       records. Id. at 216. Apex hired an investigator who testified that he personally visited the
       property in late fall 1995 and that the house appeared to be uninhabited with no furniture


                                                    -9-
       visible through the living-room window. The investigator also testified that a neighbor told
       him that no one was currently living there. Id.
¶ 38       On this evidence, the circuit court issued a tax deed to Apex in May 1996, and Apex sold
       the property to a third party in early December 1996. Id. In September 1997, two of Mary
       Lowe’s sons filed an action to restore title to the property. Id. at 217. Their petition asserted
       that their mother had been in and out of mental institutions for decades and, specifically, that
       she had been in a mental health facility from August 26, 1995 through December 17, 1996. Id.
¶ 39       Because the petition indicated that Mary Lowe was mentally disabled, the court appointed
       the Cook County public guardian to represent her interests in the proceedings. Id. The guardian
       established that the postal carrier made the notations on the returned notices, and the postal
       carrier testified that she had known where Mary Lowe was hospitalized but was precluded by
       postal regulations from indicating on the envelope more than simply “[p]erson is hospitalized.”
       (Internal quotation marks omitted.) Id. at 218. Thus, the public guardian argued that if Apex
       had made inquiries of the postal carrier, the company would have been able to locate Mary
       Lowe and thus provide actual notice of the tax deed proceedings.
¶ 40       On the initial appeal, the supreme court rejected the guardian’s arguments and held that the
       efforts at notice were constitutionally adequate. The guardian then sought review by the United
       States Supreme Court, which remanded the case following its decision in Jones. After
       additional briefing to address Jones, the Illinois Supreme Court, on further consideration,
       reaffirmed its initial decision, both distinguishing Jones factually and concluding that Apex’s
       efforts to serve notice on Lowe sufficiently met the additional steps under Jones and, in fact,
       had “exceeded those suggested by the Jones Court as reasonable.” Id. at 229. The court noted
       that, unlike in Jones, where the state did nothing for two years after its notice to Jones was
       returned unclaimed, Apex “did take numerous additional steps to notify Lowe that her property
       had been sold and that a petition for tax deed had been filed.” Id. at 228. The court rejected the
       argument that Apex was required to perform an “open-ended search” for Lowe’s whereabouts
       given that the return of service indicated the property was vacant and the owner had moved,
       and the purchaser had checked city and suburban phone directories and voter registration
       records. Id. at 231. The court concluded that under those circumstances, Apex need not
       conduct a more thorough investigation and Lowe was not constitutionally entitled to more
       diligent inquiry. Id.
¶ 41       Appellants suggest that under Jones, FNA should have done more to ensure that the
       Negrons received actual notice of the tax deed proceeding and their right to redeem and that the
       sheriff’s two attempts at service and the unclaimed certified and regular mailing did not satisfy
       constitutional due process. We disagree and find that FNA’s attempt to notify the Negrons of
       the tax sale were sufficient because they were reasonably calculated, under all the
       circumstances, to apprise them of the pendency of the action and afford them an opportunity to
       present their objections. FNA’s efforts at serving notice on the appellants were more closely
       analogous to the numerous steps taken in Lowe than those in Jones, where the tax purchaser
       simply sent one certified letter to the owner at the property address which went unclaimed.
       FNA conducted a tract search to determine the name of the owners of the property and
       conducted a LexisNexis Accurint database search that indicated that the Negrons resided at
       4820 S. Keeler Avenue. At FNA’s direction, the sheriff tried but was not able to serve the
       Negrons at the Keeler address on January 7, 2012, on Jose Negron on March 4, 2012, and on
       Minerva Negron on March 7, 2012. The Negrons contend that notice served at the Keeler

                                                   - 10 -
       address to be irrelevant to the due process inquiry because they were living at 6435 S.
       Sacramento Avenue at that time. But the sheriff also tried, unsuccessfully, to serve notice on
       the Negrons at the Sacramento Avenue address on January 7, 2012 and March 7, 2012. FNA
       also directed the sheriff to send notice of the sale to the Negrons by certified mail at both
       addresses. Delivery of the certified mail was attempted on January 11, 2012, January 12, 2012,
       and February 22, 2012, but they were returned unclaimed.
¶ 42       Although, as in Jones and Lowe, none of the steps FNA took in trying to give notice to the
       Negrons were successful, they were reasonably calculated to apprise them of the tax deed
       proceeding. Thus, the trial court did not err in dismissing the section 2-1401 petition on due
       process grounds.
¶ 43       We also note, as the trial court did, that appellants’ interpretation of the notification
       provisions of the Property Tax Code, i.e., that a tax purchaser must ensure that a property
       owner receives actual notice, is impractical and would, in essence, permit an owner occupant
       to prevent a tax deed petitioner from ever obtaining a tax deed by simply avoiding personal
       service. As the trial court stated, under this reading of the statute, “[T]he sheriff can go out ten
       times. And the people could sit there and the doorbell is ringing and make faces at the sheriff
       and not be served. And the sheriff goes up 20 times, 50 times, and they can stand there, laugh at
       the sheriff, not open their door, and then someone cannot get a tax deed?” In addition,
       appellants’ contention would make the Act’s publication provision a meaningless gesture,
       contrary to a general rule of statutory construction. In re Application of the County Collector,
       356 Ill. App. 3d 668, 670 (2005) (a statute should be construed, if possible, so that no part is
       rendered superfluous or meaningless). Neither the statute nor the due process provisions of the
       United States and Illinois constitutions require the interpretation of appellants.

¶ 44                                         CONCLUSION
¶ 45       While we recognize that this result may seem rather harsh, we can find no basis for
       concluding that appellees engaged in fraud in acquiring the tax deed or violated appellants’ due
       process rights as those rights have been enunciated by the United States and Illinois Supreme
       Courts. Accordingly, we affirm the trial court order dismissing, with prejudice, appellants’
       section 2-1401 petition.

¶ 46      Affirmed.




                                                    - 11 -